Multimedia Games, Inc. 206 Wild Basin Rd, Bldg B Austin, Texas 78746 March 3, Via EDGAR Filing Ms. Linda Cvrkel Branch Chief Division of Corporation Finance Securities and Exchange Commission Mail Stop 450 Fifth Street, N.W. Washington, DC20549-3561 Re: Multimedia Games, Inc. Form 10-K for the fiscal year ended September 30, 2009 Filed December 14, 2009 Form 10-Q for the fiscal quarter ended December 31, 2009 Filed February 9, 2010 Definitive Proxy Statement on Schedule 14A Filed January 28, 2010 File No. 0-28318 Dear Ms.
